PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT

                     _________
                    No: 18-2192
                    __________

       EDWIN RAFAEL CEPEDA CABRERA,
                                       Petitioner
                         v.
ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                      Respondent


     On Petition for Review of an Order of the
           Board of Immigration Appeals
   Immigration Judge: Honorable John P. Ellington
              (BIA-1 : A041-745-875)



            Argued on February 6, 2019


           (Opinion filed: April 19, 2019)
  Before: HARDIMAN, SCIRICA and RENDELL, Circuit
                     Judges


Raymond G. Lahoud (ARGUED)
Norris, McLaughlin & Marcus
515 West Hamilton Street
Suite 502
Allentown, PA 18101
        Counsel for Petitioner

Stephanie E. Beckett (ARGUED)
United States Department of Justice
Office of Immigration Litigation
P. O. Box 878
Ben Franklin Station
Washington, DC 20044
       Counsel for Respondent

                          ___________
                         OPINION


RENDELL, Circuit Judge:
     Edwin Rafael Cepeda Cabrera was born in the Dominican
Republic in 1979 and admitted to the United States as a lawful
permanent resident in 1988. Two years later, he was adopted
by a natural born U.S. citizen, Randolph Benn Attenborough.
Had he been Attenborough’s biological child, then Section 309
of the Immigration and Nationality Act (“INA”), 8 U.S.C. §
1409, would have provided him a pathway to obtain automatic
derivative citizenship. But since he is an adopted child, the




                                2
statute does not apply to him and his road to citizenship is more
arduous. In his view, this disparate treatment between adopted
and biological children violates the guarantee of equal protec-
tion under the Fifth Amendment’s Due Process Clause. We
disagree and will deny his petition for review.
      Cabrera advances his equal protection claim in an effort
to stop his removal from the United States. He was still law-
fully residing in the United States in 2014 when he pled guilty
to federal charges of conspiracy to possess with intent to dis-
tribute heroin and was sentenced to 36 months’ imprisonment.
Upon his release, Cabrera was served with a Notice to Appear
for removal proceedings. This Notice leveled two charges of
removability: his conviction of an aggravated felony, 8 U.S.C.
§ 1227(a)(2)(A)(iii), and his conviction of a controlled sub-
stance offense, id. § 1227(a)(2)(B)(i). In response, Cabrera
disputed the factual allegation made in the Notice to Appear
that he was not a U.S. citizen. 1 He argued, on constitutional
grounds, that he was entitled to derivative citizenship through
his adoptive father and, because he was entitled to U.S. citizen-
ship, he could not be removed. The Immigration Judge held
that he lacked jurisdiction to hear this constitutional claim and
ordered Cabrera removed to the Dominican Republic. The
Board of Immigration Appeals affirmed the IJ’s order. Cabrera
then filed this petition for review. 2


1
  Apart from his removal proceedings, Cabrera also made
claims for citizenship in two Applications for Certification of
Citizenship (“Form N-600”) with the U.S. Citizenship and Im-
migration Services (“USCIS”). USCIS denied both of his
Form N-600 applications.
2
  We have jurisdiction to review constitutional claims raised in
a petition for review pursuant to 8 U.S.C. § 1252(a)(2)(D). We




                               3
      When reviewing citizenship claims, we apply the laws
that were in effect at the time of the relevant event—i.e., the
petitioner’s birth, adoption, or eighteenth birthday. See Bagot
v. Ashcroft, 398 F.3d 252, 257 n.3 (3d Cir. 2005). Here, both
parties agree that the challenged law, INA Section 309, was
effective at the time of all relevant events. Section 309 allows
for a foreign-born person born out of wedlock to a U.S. citizen
father to obtain automatic derivative citizenship if several con-
ditions are met, including that the person establishes a blood
relationship with the father and that the father was a U.S. na-
tional at the time of the child’s birth. See 8 U.S.C. § 1409. The
gravamen of Cabrera’s claim is that he, as an adopted child of
a U.S. citizen, could not avail himself of the system of auto-
matic derivative citizenship established in Section 309. In-
stead, Attenborough would have had to apply for citizenship
on Cabrera’s behalf before his eighteenth birthday via the pro-
cedures established in a different statute, Former INA Section
322, 8 U.S.C. § 1433 (1994), amended by Child Citizenship
Act of 2000 § 102(a). 3 This disparate treatment on the basis of
his adoptive status, he argues, violates his right to equal pro-
tection under the Fifth Amendment’s Due Process Clause.




review constitutional claims de novo. See Dia v. Ashcroft, 353
F.3d 228, 238 (3d Cir. 2003).
3
  Cabrera also references, but does not challenge, the proce-
dures established in Former INA §§ 320 and 321. These stat-
utes provided for automatic naturalization of an alien child
upon the naturalization of one or both of that child’s parents.
Adopted alien children, however, faced additional require-
ments under these statutes. Former INA § 321, 8 U.S.C. § 1432
(1994), repealed by CCA § 103(a).




                               4
      The Fifth Amendment’s Due Process Clause “contains
the same guarantee of equal protection under law as that pro-
vided in the Fourteenth Amendment.” United States v. Pol-
lard, 326 F.3d 397, 406 (3d Cir. 2003). To prevail on his equal
protection claim, Cabrera must show that the “Government has
treated [him] differently from a similarly situated party and
that the Government’s explanation for the differing treatment
does not satisfy the relevant level of scrutiny.” Real Alts., Inc.
v. Sec’y Dep’t of Health & Human Servs., 867 F.3d 338, 348
(3d Cir. 2017) (emphasis in original). Classifications involv-
ing “fundamental personal rights” or “suspect distinctions such
as race, religion, or alienage” are subject to heightened scru-
tiny. City of New Orleans v. Dukes, 427 U.S. 297, 303 (1976).
But classifications “neither involving fundamental rights nor
proceeding along suspect lines” are subject to the more defer-
ential rational-basis review. Heller v. Doe by Doe, 509 U.S.
312, 319 (1993).
      We have not had occasion to determine what standard of
review applies to claims of disparate treatment on the basis of
adoptive status in the citizenship context. Both Cabrera and
the Government argue that we should apply rational-basis re-
view. We have applied this standard to distinctions on the ba-
sis of adoptive status in the social security context. See Brehm
v. Harris, 619 F.2d 1016, 1020 (3d Cir. 1980). And the Second
and Ninth Circuits have applied this standard to such distinc-
tions in the citizenship context. See Dent v. Sessions, 900 F.3d
1075, 1082 (9th Cir. 2018) (“Adoptive parents are not a pro-
tected class and, therefore, rational-basis review applies to that
distinction as well.”); Smart v. Ashcroft, 401 F.3d 119, 122 (2d
Cir. 2005) (“There is no suggestion here that adopted children
are a ‘protected’ class entitled to invoke heightened scrutiny.”).
Moreover, the Supreme Court has never held that adopted chil-
dren are a suspect class. Accordingly, we agree with the parties




                                5
and our sister circuits that rational-basis review should apply
here.
      “The threshold for upholding distinctions in a statute un-
der rational-basis review is extremely low ….” Pollard, 326
F.3d at 408. It asks whether there is “a rational relationship
between the disparity of treatment and some legitimate govern-
mental purpose.” Real Alts., 867 F.3d at 348 (quoting Pollard,
326 F.3d at 407). The legitimate purpose “may be based on
rational speculation unsupported by evidence or empirical
data.” FCC v. Beach Commc’ns., Inc., 508 U.S. 307, 315
(1993). And rational-basis review “confers a presumption of
validity on legislation” that must be rebutted by the challenger.
Real Alts., 867 F.3d at 348 (quotations omitted) (quoting Brian
B. ex rel. Lois B. v. Pa. Dep’t. of Educ., 230 F.3d 582, 586 (3d
Cir. 2000)). Furthermore, under the rational-basis standard,
Cabrera “must negate every conceivable justification for the
classification in order to prove that the classification is wholly
irrational.” Brian B. ex rel. Lois B., 230 F.3d at 586. The Gov-
ernment offers three primary justifications for Section 309’s
differential treatment: “(1) promoting a real relationship be-
tween child and the U.S. citizen parent; (2) preventing immi-
gration fraud; and (3) protecting the rights of alien parents.”
Gov’t Br. 14-19. Cabrera could negate these justifications by
showing either that these interests are not legitimate or that the
classification is not rationally related to those interests. But his
arguments fall short on both scores.
      To begin, we agree with the Government that its three
proposed interests are legitimate. The Supreme Court has rec-
ognized the important government interest in developing “the
real, everyday ties that provide a connection between child and
citizen parent and, in turn, the United States.” Tuan Anh Ngu-
yen v. INS, 533 U.S. 53, 65 (2001). We also agree with many




                                 6
of our sister circuits that preventing immigration fraud is a le-
gitimate interest. See, e.g., Dent, 900 at 1082 (holding that pre-
venting immigration fraud is a legitimate government interest);
Smart, 401 F.3d at 123 (same); Bangura v. Hansen, 434 F.3d
487, 495 (6th Cir. 2006) (same). And finally, we have recog-
nized the government’s legitimate interest in “protecting the
rights of alien parents” in the immigration context. Catwell v.
Att’y Gen. of U.S., 623 F.3d 199, 211 (3d Cir. 2010).
      We also agree with the Government that the disparate
treatment in Section 309 is at least rationally related to advanc-
ing these interests. Requiring an adoptive parent to apply for
citizenship on behalf of his or her child, as opposed to confer-
ring citizenship automatically upon the child, increases the
probability that those who take the time to navigate that pro-
cess have a real parent-child relationship. These additional re-
quirements also reduce the likelihood that an adoption will oc-
cur solely to obtain citizenship. As the Ninth Circuit noted,
“[r]equiring adoptive parents to petition for their children’s
naturalization helped ensure that the child had a genuine rela-
tionship with the parent [and] gave the government the oppor-
tunity to inquire into naturalizing parents’ relationships with
their previously adopted children.” Dent, 900 F.3d at 1082.
Furthermore, if adopted children could obtain automatic deriv-
ative citizenship, then the child’s biological, alien parents
could be cut out of the process of determining their child’s cit-
izenship. Accordingly, we hold that Section 309 is rationally
related to legitimate government interests.
     In so holding, we need not, and we have not, expressed
our approval or disapproval of the challenged law. Rational-
basis review does not require us to do so. It requires only that




                                7
we find a rational relationship to a legitimate government in-
terest. Because we have done so here, we will deny Cabrera’s
petition for review.




                              8